       Case 2:19-cr-00049-RMP     ECF No. 46   filed 06/20/19   PageID.142 Page 1 of 6




 1
                                                                              FILED IN THE
 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 3                                                                   Jun 20, 2019
                                                                         SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:19-CR-49-RMP
 8                              Plaintiff,
                                                    PRETRIAL ORDER AND ORDER
 9          v.                                      GRANTING DEFENDANT’S
                                                    MOTION TO EXTEND DEADLINES
10    JAYDIN LEDFORD, also known as
      Jaydin Harvey Wesley Ledford,
11
                                Defendant.
12

13         BEFORE THE COURT is Defendant Jaydin Ledford’s Agreed Motion to

14   Extend Deadline for Filing Pretrial Motions and Continue PTC, ECF No. 44, and

15   Motion to Expedite, ECF No. 45. Defendant moves for a continuance of the filing

16   deadlines to allow additional time to review discovery in this matter and investigate

17   and prepare this case. Defendant represents that the Government does not object to a

18   continuance in this matter. ECF No. 44 at 2.

19         Accordingly, IT IS HEREBY ORDERED:

20         1.     Defendant’s Motion to Extend Deadlines, ECF No. 44, and Motion to

21   Expedite, ECF No. 45, are GRANTED.

     PRETRIAL ORDER AND ORDER GRANTING DEFENDANT’S MOTION TO
     EXTEND DEADLINES ~ 1
       Case 2:19-cr-00049-RMP       ECF No. 46     filed 06/20/19   PageID.143 Page 2 of 6




 1           2.    Trial remains set for October 15, 2019, at 8:45 a.m. commencing with

 2   a final pretrial conference at 8:30 a.m. All hearings shall take place in Spokane,

 3   Washington.

 4           3.    The pretrial conference set for July 11, 2019, is STRICKEN. The

 5   pretrial conference set for October 1, 2019, at 10:30 a.m. remains as scheduled.

 6           4.    Counsel for defense shall notify Defendant of all hearings and ensure

 7   his attendance at court.

 8           5.    Motions to Expedite, if any, shall be filed separately and noted for

 9   hearing two (2) days from the date of filing, after informing opposing counsel of

10   such.

11           6.    Discovery motions, pretrial motions, and motions in limine shall be

12   filed by September 10, 2019; responses are due September 17, 2019; and replies

13   are due September 24, 2019. Counsel shall note their motions for hearing at the

14   pretrial conference on October 1, 2019.

15           7.    Trial briefs, requested voir dire, witness lists, jointly proposed jury

16   instructions, and a table of proposed jury instructions shall be filed and served by

17   October 5, 2019, for the Court’s consideration.

18           (a)   The jointly proposed jury instructions should address only issues that

19           are unique to this case and shall include instructions regarding the elements

20           of each count, any necessary definitions, and a proposed verdict form.

21

     PRETRIAL ORDER AND ORDER GRANTING DEFENDANT’S MOTION TO
     EXTEND DEADLINES ~ 2
      Case 2:19-cr-00049-RMP           ECF No. 46     filed 06/20/19   PageID.144 Page 3 of 6




 1        (b)          The parties shall provide the Court electronically with a table of

 2        proposed, cited jury instructions. This table shall include:

 3              (i)       The instructions on which the parties agree;

 4              (ii)      The instructions that are disputed; and

 5              (iii)     The basis of any objection.

 6              (iv)      The jury instruction table shall be substantially in the following

 7                        form:

 8    Proposed by            Instruction #     9th Cir. Cite      Objection         Response to
                                                                                     objection
 9
          (c)          In addition to the jury instruction table, each party shall address any
10
          objections they have to instructions proposed by any other party in a
11
          memorandum filed by October 5, 2019. The parties shall identify the specific
12
          portion of any proposed instruction to which they object supported by legal
13
          authority that supports the objection. Failure to file an objection to any
14
          instruction may be construed as consent to the adoption of an instruction
15
          proposed by another party.
16
          8.           Pretrial Exhibit Stipulation
17
          (a)          The parties shall prepare a pretrial exhibit stipulation that shall contain
18
          each party’s numbered list of all trial exhibits with the opposing party’s
19
          objections to each exhibit, including the basis of the objection and the offering
20
          party’s brief response. All exhibits to which there are no objections shall be
21

     PRETRIAL ORDER AND ORDER GRANTING DEFENDANT’S MOTION TO
     EXTEND DEADLINES ~ 3
      Case 2:19-cr-00049-RMP       ECF No. 46    filed 06/20/19   PageID.145 Page 4 of 6




 1         deemed admitted, subject to any objections at trial that could not be raised in

 2         advance.

 3         (b)     The pretrial exhibit stipulation shall be substantially in the following

 4         form:
                                  Pretrial Exhibit Stipulation
 5
     Plaintiff’s/Defendant’s Exhibits
 6
       Exhibit No.         Description       If Objection, State     Response to Objection
 7                                                Grounds

 8         (c)     The pretrial exhibit stipulation shall be filed by October 5, 2019.

 9         Failure to comply with this paragraph could be deemed to constitute a waiver

10         of all objections. Do not submit blanket or boilerplate objections to the

11         opposing party’s exhibits. These will be disregarded and overruled.

12         (d)     Exhibits shall be pre-marked with the exhibit numbers that will be used

13         at trial. Plaintiff’s trial exhibits are to be numbered 1 through 199, and

14         Defendant’s exhibits are to be numbered 200 and following.

15         (e)     Objections to exhibits and witnesses shall be heard at the final pretrial

16         conference.

17         9.      Trial Procedures

18         The following procedures shall be utilized at trial:

19         (a)     The Court utilizes JERS (Jury Evidence Recording System) to allow

20         evidence admitted for a trial to be viewed electronically via touchscreen

21         monitor in the jury deliberation room upon the conclusion of the trial. Please

     PRETRIAL ORDER AND ORDER GRANTING DEFENDANT’S MOTION TO
     EXTEND DEADLINES ~ 4
      Case 2:19-cr-00049-RMP     ECF No. 46    filed 06/20/19   PageID.146 Page 5 of 6




 1        note that the jury will receive a verbatim copy of the JERS exhibit list. Please

 2        carefully review and follow the instructions provided.

 3        JERS Instruction Sheet for Attorneys

 4        (b)   The Court will conduct the majority of jury voir dire but allow counsel

 5        fifteen minutes to ask additional questions or to do more in depth exploration

 6        of issues raised by the Court;

 7        (c)   A total of thirteen jurors will be selected. Plaintiff shall have six

 8        peremptory challenges, Defendant shall have ten peremptory challenges, and

 9        each party shall have one challenge for the alternate juror. Fed. R. Crim. P.

10        24. The challenges shall be exercised alternately;

11        (d)   Regular trial hours shall be from 8:45 a.m. to 12:00 noon, and 1:15 to

12        4:30 p.m.;

13        (e)   The jurors will be provided with notebooks for note-taking and a copy

14        of preliminary instructions;

15        (f)   Documents published to the jury by counsel shall be collected at the

16        conclusion of trial each day or following a witness’s testimony regarding the

17        published document;

18        (g)   A single photograph shall be taken of all witnesses following their

19        testimony for use by the jury to correlate a witness with the testimony he or

20        she provided. The photographs shall be maintained in a three-ring binder by

21        the Court. The photograph will have the witness’s name on it and the date of

     PRETRIAL ORDER AND ORDER GRANTING DEFENDANT’S MOTION TO
     EXTEND DEADLINES ~ 5
      Case 2:19-cr-00049-RMP       ECF No. 46    filed 06/20/19   PageID.147 Page 6 of 6




 1         the witness’s testimony. The photographs will be provided to the jury to assist

 2         them during deliberations. Following deliberations, the photographs will be

 3         destroyed by the Court and will not be a part of the record;

 4         (h)     Examination of witnesses shall be limited to direct, cross, redirect and

 5         recross. Fed. R. Evid. 611(a);

 6         (i)     Counsel are encouraged to limit requests for sidebars by anticipating

 7         legal and evidentiary issues so that the issues may be addressed before trial

 8         begins each day, during the lunch hour, or after trial hours;

 9         (j)     During trial, counsel are encouraged to exchange lists of the next day’s

10         witnesses and exhibits so that objections or legal issues may be anticipated

11         and resolved outside the normal trial hours;

12         (k)     Counsel shall have the next witness to be called to testify available

13         outside the courtroom, to avoid delay; and

14         (l)     An attorney’s room for Plaintiff and for Defendant is available.

15         Counsel may inquire with the on-duty Court Security Officer for access to the

16         room.

17         IT IS SO ORDERED. The District Court Clerk is directed to enter this

18   Order and provide copies to counsel.

19         DATED June 20, 2019.
                                                 s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21

     PRETRIAL ORDER AND ORDER GRANTING DEFENDANT’S MOTION TO
     EXTEND DEADLINES ~ 6
